Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [_] Filed by a Party other than the Registrant [X] Check the appropriate box: [_] Preliminary Proxy Statement [_] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [_] Definitive Proxy Statement [X] Definitive Additional Materials [_] Soliciting Material Pursuant to § 240.14a -12 ATMEL CORPORATION (Name of Registrant as Specified In Its Charter) GEORGE PERLEGOS (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [_] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [_] Fee paid previously with preliminary materials. [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: : 4) Date Filed: The following website, located at http://www.improveatmel.com , has been made publicly available starting on April 17, 2007. Disclaimer This website is for general informational purposes only, and is governed by the Terms of Use. The information contained herein does not have regard to the specific investment objective, financial situation, suitability, or the particular need of any specific person who may view this website, and should not be taken as advice on the merits of any investment decision. The views expressed herein represent the opinions of George Perlegos, and are based on publicly available information with respect to Atmel Corporation (Atmel). Certain financial information and data used herein have been derived or obtained from filings made with the Securities and Exchange Commission (the "SEC") by Atmel or other companies George Perlegos considers comparable. George Perlegos has not sought or obtained consent from any third party to use any statements or information indicated in this website as having been obtained or derived from statements made or published by third parties. Any such statements or information should not be viewed as indicating the support of such third party for the views expressed herein. George Perlegos makes no warranty that data or information contained herein, whether derived or obtained from filings made with the SEC or from any third party, is accurate. George Perlegos shall not be responsible or have any liability for any misinformation contained in any SEC filing or third party report. There is no assurance or guarantee with respect to the prices at which any securities of Atmel will trade, and such securities may not trade at prices that may be implied in this website. The estimates, projections and pro forma information set forth in this website are based on assumptions that George Perlegos believes to be reasonable, but there can be no assurance or guarantee that actual results or performance of Atmel will not differ, and any such difference may be material. This website does not recommend the purchase or sale of any security. George Perlegos reserves the right to change any of his opinions expressed in this website at any time as he deems appropriate. George Perlegos disclaims any obligation to update the information contained herein. Under no circumstances is this website to be used or considered as an offer to sell or a solicitation of an offer to buy any security. George Perlegos currently holds shares of common stock of Atmel. It is possible that there will be developments in the future that cause George Perlegos from time to time to sell all or a portion of his shares in open market transactions or otherwise (including via short sales), buy additional shares (in open market or privately negotiated transactions or otherwise), or trade in options, puts, calls or other derivative instruments relating to such shares. George Perlegos reserves the right to take any actions with respect to his investments in Atmel as he may deem appropriate, including, but not limited to, communicating with management of Atmel, the board of directors of Atmel and other investors, or conducting a proxy solicitation with respect to the election of persons to the board of directors of Atmel. SECURITY HOLDERS ARE ADVISED TO READ THE PROXY STATEMENT AND OTHER DOCUMENTS RELATED TO THE SOLICITATION OF PROXIES BY GEORGE PERLEGOS FROM THE SHAREHOLDERS OF ATMEL FOR USE AT THE MAY 18, 2 SHAREHOLDERS OF ATMEL BECAUSE THEY CONTAIN IMPORTANT INFORMATION. A DEFINITIVE PROXY STATEMENT AND FORM OF PROXY HAS BEEN MAILED TO SHAREHOLDERS OF ATMEL AND, ALONG WITH OTHER RELEVANT
